Citation Nr: 0323252	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  00-16 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury, to include arthritic changes.

2.  Entitlement to service connection for residuals of dental 
trauma to four upper teeth.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in February 
and April 2000 and December 2001 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The veteran testified at RO hearings in August 
2000 and January 2003.  

In May 2001, the Board remanded the case to the RO for 
additional development.  The case now is before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The RO has expended sufficient effort to obtain all 
relevant evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  There is competent medical evidence linking the veteran's 
currently diagnosed low back disorder to service.

3.  The evidence is in equipoise as to whether the veteran 
sustained dental trauma to four upper teeth during active 
duty.




CONCLUSIONS OF LAW

1.  The veteran's current low back disorder was incurred 
during active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).

2.  Resolving all reasonable doubt in the appellant's favor, 
dental trauma to four upper teeth was incurred in service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381, 17.161 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted and became 
effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The VCAA essentially eliminates the 
requirement that the claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 in view 
of the VCAA statutory changes.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).

With regard to the RO's compliance with the May 2001 remand 
instructions, the Board notes that the RO was instructed to, 
and did in a July 2001 letter, notify the veteran of the 
notice and duty to assist provisions of the VCAA, informed 
him that he would be scheduled for an examination, asked the 
veteran to submit the X-ray report of his spine referred to 
in a November 2000 letter, asked him to furnish the names and 
addresses of various health care providers who had treated 
him for residuals of a low back injury and to sign 
authorizations for release of information from non-VA sources 
so that they could be associated with the claims file.  The 
veteran responded either by signing authorizations for 
release of information, or providing information, from non-VA 
providers.  The RO obtained and added non-VA records 
pertinent to the claims file.  A VA spine examination was 
performed in October 2001 and the report is associated the 
claims file.  In December 2001, April 2003 and May 2003, the 
RO readjudicated the issue of service connection for 
residuals of a back injury by issuing supplemental statements 
of the case (SSOCs).  Given the foregoing, the Board finds 
that the RO has substantially complied with the Board's May 
2001 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002).  
In this connection, the Board finds that the veteran's DD 
Form 214, lay statements, non-VA treatment records, private 
physician and dentist statements, hearing transcripts, and an 
October 2001 VA examination report, which evaluate the status 
of the veteran's health, are adequate for determining whether 
service connection is warranted.

In this case, the veteran's service dental and medical 
records are unavailable.  The Board is cognizant of Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) elaborated on the VA's responsibility to obtain a 
veteran's service medical records.  Specifically, the Federal 
Circuit stated that VA must make more than a single attempt 
to locate such records, and must inform the veteran of their 
absence, so that he may independently seek to obtain them.  
Hayre, at 1331-32; see also McCormick v. Gober, 14 Vet. App. 
39 (2000).  Where service medical records are unavailable, 
the heightened duty to assist includes the obligation to 
search for alternate methods of proving service connection.  
See Moore v. Derwinski, 1 Vet. App. 401 (1991).  

The RO has made repeated attempts to locate the veteran's 
service dental and medical records with negative results, and 
the RO informed the veteran of its inability to obtain his 
service dental and medical records on several occasions.  In 
an April 2003 response, the National Personnel Records Center 
(NPRC) indicated that no service medical records or Surgeon 
General's Office (SGO) reports were on file at the NPRC due 
to a fire at the center in July 1973.  

VA regulations do not require that service connection be 
established by service medical (and dental) records, but may 
be established by cognizable evidence from other medical and 
lay sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 
(1992).  The United States Court of Appeals for Veterans 
Claims (Court) has further held that the duty to assist the 
appellant includes advising him that, even though service 
records are not available, alternate proof to support the 
claim will be considered.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  The veteran was afforded the opportunity to 
provide lay or medical evidence, which might support his 
claims.  In this regard, the Board notes that there are 
various lay statements, testimony from the veteran, and 
statements from private physicians and a dentist associated 
with the claims file and available post-service non-VA 
treatment records.  The veteran testified that the various 
physicians who had treated him for his back from the 1950s to 
the 1990s were dead and their records were unavailable.  The 
Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  Counts 
v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 
Vet. App. 233, 237 (1993).  Thus, in this case the Board will 
not require the RO to make additional requests for service 
dental and medical records, SGO reports, morning reports or 
private treatment records that do not exist.  The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all treatment records, which might be relevant to the 
veteran's claims.  Moreover, since there is no dental 
evidence to corroborate in-service dental trauma, there is no 
duty to obtain a nexus examination and opinion.  Thus, no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5103A.

The Board also finds that the requirements regarding notice, 
which must be provided to the appellant under the VCAA have 
been satisfied by various informational letters, statements 
of the case (SOCs) issued in June 2000 and October 2002, 
rating decisions issued in February and April 2000 and 
December 2001, hearing officer statements, and SSOCs issued 
in November 2000, December 2001, April 2003, and May 2003, VA 
advised the appellant of what must be demonstrated to 
establish service connection and the provisions of the VCAA.  
In particular, in various information letters, the RO advised 
the veteran what information it had and would provide, 
notified the veteran what information he should provide, and 
asked him to provide additional information in support of his 
claims.  Specifically, in the SSOCs, the RO has advised the 
appellant that he needed to provide medical evidence showing 
that a back disorder and dental trauma were related to 
service.

In light of the foregoing, the Board finds no prejudice to 
the appellant in this case by proceeding with the 
adjudication of the service-connection claims as VA has 
complied to the extent possible with the notice and duty to 
assist provisions of the VCAA.  Moreover, in light of the 
Board's decision granting service connection for residuals of 
a back injury and dental trauma, the Board finds that there 
has been no prejudice to the appellant in this case that 
would warrant further notice or development, his procedural 
rights have not been abridged, and the Board will proceed 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

Analysis

The veteran claims that his low back and dental disorders are 
due to injuries sustained in service.  Service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.1(k), 3.303(a) (2002).  Where a veteran who served for 
ninety days or more during a period of war (or during 
peacetime service after December 31, 1946) develops certain 
chronic diseases, such as arthritis, to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

As previously noted the veteran's service medical records do 
not exist.  Post-service private treatment records and 
physician statements show continuing treatment for a low back 
disorder from the 1990s, with notations in the records of the 
veteran reporting sustaining an injury to his back while in 
service.  Significantly, in an August 2000 statement, Guy 
Farmer, Sr., M.D. noted that he had seen the veteran 
intermittently for several years; that the veteran had told 
him that he had had an accident while in service which hurt 
his back; that the veteran's service records had been 
misplaced; that his own medical records substantiate problems 
with the veteran's back as far back as February 1994; and 
that the veteran's regular physician during the 1960s, 1970s 
and 1980s, Dr. Walter K. Hoffman, had had a stroke, was no 
longer practicing medicine, and Dr. Farmer did not have 
access to his records.  A March 1997 treatment record from 
Dr. Farmer reflects a history of a back injury in the 1950s.  
A November 1999 statement from O. L. Hamlin, M.D. reflects 
that the veteran had a long history of back pain, including 
back surgery in 1998; that the veteran related early onset of 
this pain to an injury in 1953 while in military service; and 
that he could not state for certain that that injury was the 
cause of the veteran's long-term back pain but it was a 
strong consideration and suggested that this be considered in 
any review.  

At the two RO hearings, the veteran testified that one night 
a soldier, who had been drinking, jerked a bunk (cot) out 
from under him and he fell on a steel pipe (or helmet) and 
hurt his back; that he went to sick call the next morning and 
they taped it up; that he was put on light duty for two or 
three weeks; and that, from then on, he always had problems 
with his back.  He stated within a few days of his 1955 
discharge from service he had sought treatment for residuals 
of his in-service back injury; however, the doctors who had 
treated him between 1955 and the 1990s were dead and he was 
unable to get their records.  The veteran indicated that he 
was treated for his back condition an average of four times a 
year.  He stated that, when filing for service connection in 
1994, the veteran thought the service representative had put 
his back condition on the application form instead of cracked 
ribs.  The veteran indicated that the physician, who 
performed the January 1998 surgery on his back and whom the 
veteran had retained a lawyer to sue for malpractice, is no 
longer practicing medicine and incorrectly indicated that he 
had hurt his back in a calf feeder just a few days before 
surgery and that it was the first time he had had any 
problems.  He testified that he had never had a calf feeder 
in his life.  

A buddy statement from [redacted]
, received in October 
1999, corroborates the veteran's history that another 
soldier, who had been drinking, grabbed the veteran's cot and 
jerked it out from under the veteran; that the veteran fell 
and landed on his back on his helmet and severely hurt his 
back so that he could not return to the motor pool; that the 
veteran was put on light duty for a long period of time and 
later was assigned to a lesser duty; that he had kept in 
touch with the veteran all of these years and the veteran has 
always had some back pains from the in-service incident.  

Several lay statements were received in August 2000, which 
reflect that, after his return from service in 1955, the 
veteran complained of back pains, related that he had an 
accident and that he hurt his back while in the army; and 
that the veteran had had continuing back pain and problems.  
An August 2000 statement from the veteran's wife of more than 
40 years at that time, related the story surrounding the 
veteran's less than successful January 1998 spinal surgery.  
A magnetic resonance imaging (MRI) done in January 1998 
showed diminished disk space signal at L1-L2, L2-L3, L3-L4, 
L4-L5 and L5-S1; minor central disk protrusion at L4-L5; and 
very small lateral and upward disk herniation at L4-L5 on the 
right.  Other private treatment records appear to indicate 
that the veteran's back pain was related to incidents in the 
1990s.  The veteran also submitted a letter he sent to his 
mother postmarked in 1954 and dated February 24, which 
indicated that he did not pull guard duty.

An October 2001 VA examination reflects a history of falling 
from a bunk bed during service in 1953 and sustaining an 
injury to his lower back.  The veteran reported being seen by 
a physician at that time and his pain improving over two 
months.  He stated that since that time he had been plagued 
by low back pain off and on and pain that radiated down into 
his right leg and foot.  X-ray of the lower spine showed 
osteophyte formation and loss of disc space between L4 and 
L5.  The assessment was spinal stenosis with right sciatica.  
The examiner opined that it sounded like the veteran's spinal 
stenosis with right sciatica had been a progressive process 
related to the injury sustained by the veteran while on 
active duty, adding that the veteran has a history of 
significant injury to his low back which correlates with 
radiographic findings and history of spinal stenosis.

Having reviewed the evidence in its entirety, it is the 
Board's judgment that the evidence is in relative equipoise 
as to whether the veteran's low back disorder was sustained 
due to an in-service injury.  Having found the evidence to be 
in equipoise, the Board finds that service connection is 
warranted for residuals of a back injury.  See U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2002).

Dental Trauma

The veteran also seeks service connection for dental trauma.  
For dental disorders, service connection will be granted for 
disease or injury of individual teeth and the investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service.  38 C.F.R. § 3.381 (2002).  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma (injury).  38 C.F.R. § 
3.381.  The significance of finding a dental condition is due 
to service trauma is that a veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c) (2002).

As previously noted the veteran's service dental records do 
not exist.  At his RO hearings, the veteran testified that 
during service while he was in the motor pool a 55-gallon 
fuel barrel slipped and hit his upper teeth.  As a result, he 
lost four upper teeth and was given a plate; that his dentist 
had made a new plate for him in the 1970s; and that his old 
plate had the last four digits of his serial number on it, 
9696.  He testified that over the years, the plate wore down 
adjacent teeth to which the plate was attached, so that he 
had to have two of them capped on one side and that he needs 
the other two capped on the other side.  The veteran 
submitted a July 2000 statement from Thomas A. Norman, 
D.D.S., confirming that the dentist had made the veteran a 
new partial denture in 1970 and that his old partial denture 
had the veteran's serial number on it.  The October 1999 
buddy statement from [redacted]
 noted that they were 
both serving in the motor pool, while stationed in Korea.

Although there are no service dental records available, the 
July 2000 private dentist statement and Mr. [redacted]
's 
statement corroborating that the veteran was in the motor 
pool while serving in Korea link the veteran's current dental 
condition to in-service trauma.  The evidence is consistent 
with the in-service accident described by the veteran.  The 
Board finds that, resolving the benefit of doubt in the 
veteran's favor, the record establishes that the veteran 
sustained dental trauma to his upper four teeth during 
service.  Accordingly, service connection for dental trauma 
is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.303 (2002).




ORDER

Service connection for residuals of a back injury, to include 
arthritic changes, is granted.

Service connection for residuals of dental trauma to four 
upper teeth is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

